IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

 

UNITED STATES OF AMERICA, CR 18-27-BLG-SPW
Plaintiff,

ORDER
vs.

DOUGLAS CAMPBELL RALEIGH,

Defendant.

 

 

Upon the United States’ Unopposed Motion to Dismiss Indictment Without
Prejudice (Doc. 68), and for good cause appearing,

IT IS HEREBY ORDERED that the indictment filed on February 22, 2018
in this case is DISMISSED WITHOUT PREJUDICE.

IT IS FURTHER ORDERED that the trial presently set for Monday,
February 11, 2019 at 9:00 a.m. is VACATED.

IT IS FURTHER ORDERED that Douglas Campbell Raleigh be released

from the custody of the U.S. Marshals Service.

The Clerk of Court is directed to notify counsel and the U.S. Marshals
Service of the entry of this Order.

DATED this S#Ad`ady of February, 2019.

AMMV:QLr/M

SUSAN P. WATTERS
United States District Judge

